DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/9/21 has been entered.  Claims 1 and 3-20 remain pending in the application, claim 2 has been canceled and claims 21-26 are new. The examiner appreciates the applicant specifically pointing out the support for the amendments and new claims.  Applicant’s amendments to the drawings and claims have overcome all objections and 112(b) rejection previously set forth in the Non-Final Office Action mailed 3/9/21 and address all claim interpretation questions.  

Response to Arguments
The remarks found in the Response to Office Action have been entered and fully considered but they are not persuasive in light of the new art found during a further search necessitated by amendment of the claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-12, 14-15, and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. “Using Stage- and Slit- Scanning to Improve Contrast and Optical Sectioning in Dual-View Inverted Light Sheet Microscopy (diSPIM)”, BIOLOGICAL BULLETIN, vol. 231, no. 1, pages 26-39 (August 1, 2016), incorporating by reference Kumar et al. “Dual-view plane illumination microscopy for 1, previously cited, in view of Fukuda et al (US 2016/0291306). 

Regarding Claim 1:  Kumar teaches a microscope having three-dimensional imaging capability (p. 3 ¶1 referencing Kumar2) comprising: at least one excitation device configured to generate a detectable contract in a detection target region of a sample which is to be detected in an excitation principal axis direction (Kumar2 fig 1a “excitation scanner”), at least one detection device configured to detect the contrast as generated from the detection target region of the sample in a detection principal axis (Kumar2 fig 1a “CMOS camera”), at least one movement mechanism configured to generate a relative movement of the sample relative to the at least one excitation device and the at least one detection device (Kumar2 fig 1a “MS-2500 xy stage”); wherein the relative movement is implemented in a direction which is neither parallel to nor perpendicular to the excitation principal axis direction and also is neither parallel nor perpendicular to the detection principal axis direction (Kumar p. 8 ¶1); wherein the detection target region of the at least one detection device, each of sample units is merely excited by the at least one excitation device for not longer than a time period in which displacement of each sample unit due to the relative movement is not more than a requirement in resolution of the microscope (p. 8 ¶1).  Kumar does not specifically teach in an overall process of imaging neither the imaging process or relative movement has a pause or stop in it and the relative movement is at a constant speed and wherein in the detection target region each sample is excited by the excitation device for no longer than a time period in which a displacement of each sample units due to the relative movement is no more than a requirement in resolution of the microscope, each sample unit in the detection target region of the sample being corresponding to a respective one of voxels which are imaged.  However, in a similar field of endeavor, Fukuda teaches a microscope where the relative movement is in a direction that is neither parallel nor perpendicular (fig 5) wherein in an overall process of imaging a sample to be detected neither the imaging process nor the relative movement has a pause or stop therein and the relative movement during the imaging is at a constant speed (¶49) and wherein in the detection target region each sample is excited by 
Regarding Claim 3: Kumar in view of Fukuda discloses the invention as described in Claim 1 and Kumar further teaches wherein an environment where the sample is located is filled with a transparent material having a refractive index equal to a refractive index of the sample (p. 6 ¶1, inherently if the refractive index was too different it would negatively impact the image created).  
Regarding Claim 4: Kumar in view of Fukuda discloses the invention as described in Claim 1 and Kumar further teaches wherein the at least one excitation light source can comprise continuous or pulsed lasers (Kumar2, p. 2556 ¶1 “commercial laser excitation sources”). 
Regarding Claim 5: Kumar in view of Fukuda discloses the invention as described in Claim 1 and Kumar further teaches wherein the detectable contrast is fluorescent light (p. 2 ¶1).  
Regarding Claim 6: Kumar in view of Fukuda discloses the invention as described in Claim 1 and Kumar further teaches wherein the at least one excitation device is configured to excite the sample by using light sheet illumination with a pulse having a pulse time no longer than a time period (Kumar p.4 ¶2). 
Regarding Claim 7: Kumar in view of Fukuda discloses the invention as described in Claim 6 and Kumar further teaches wherein the at least one excitation device is constructed as a pulsed light source comprising a continuum light source modulated in various manners (Kumar p.4 ¶2). 
Regarding Claim 8: Kumar in view of Fukuda discloses the invention as described in Claim 6 and Kumar further implies wherein the at least one excitation device and the at least one detection device are configured to operate synchronously with each other (p. 8 ¶1). 
Regarding Claim 10: Kumar in view of Fukuda discloses the invention as described in Claim 1 and Kumar further teaches wherein the at least one excitation device generates at least one excitation 
Regarding Claim 11: Kumar in view of Fukuda discloses the invention as described in Claim 10 and Kumar further teaches wherein the at least one excitation device comprises at least one scanning mechanism which is configured to perform scanning by moving the excitation light beam (Kumar2, fig1a ‘excitation scanner’).
Regarding Claim 12: Kumar in view of Fukuda discloses the invention as described in Claim 11 and Kumar further teaches wherein the excitation light beam is shaped to have a beam radius which has a varying rate of not more than 3 times within the detection target region in a direction of the light beam (Kumar p.8 ¶2).  
Regarding Claim 14: Kumar in view of Fukuda discloses the invention as described in Claim 11 and Kumar further teaches wherein the at least one detection device uses a matrix photosensitive device to function as an imaging device configured to operate synchronously with the scanning mechanism (Kumar 2, fig 1a, “CMOS camera” and Kumar p.8 ¶1).  
Regarding Claim 15: Kumar in view of Fukuda discloses the invention as described in Claim 14 and Kumar further teaches wherein the at least one detection device comprising a de-scanning mechanism configured to operate synchronously with the scanning mechanism and provided with a matrix photosensitive device to function as the imaging device (Kumar p.10 ¶2).  
Regarding Claim 18: Kumar in view of Fukuda discloses the invention as described in Claim 1 and Kumar further teaches wherein the at least one excitation device and the at least one detection device are configured to form collectively a structure for confocal scanning microscopy (Kumar2, fig 1a, Kumar p. 10 ¶2).  
Regarding Claim 19: Kumar teaches a three-dimensional microscopic imaging method (p. 3 ¶1 referencing Kumar2) comprising: generating a detectable contract in a detection target region of a sample which is to be detected in an excitation principal axis direction with at least one excitation device (Kumar2 fig 1a “excitation scanner”), detecting the contrast as generated from the detection target region of the sample in a detection principal axis with at least one detection device (Kumar2 fig 1a “CMOS camera”) without eliminating that the at least one detection device shares its components with the at least one 
Regarding Claim 20:
Regarding Claim 21: Kumar in view of Fukuda discloses the invention as described in Claim 1 and Fukuda further teaches wherein the at least one excitation device and the at least one detection device are configured to operate synchronously with each other (¶112).  Motivation to combine is the same as above. 
Regarding Claim 22: Kumar in view of Fukuda discloses the method as described in Claim 19 and Fukuda further teaches wherein the at least one excitation device and the at least one detection device are configured to operate synchronously with each other (¶112).  Motivation to combine is the same as above.
Regarding Claim 23: Kumar in view of Fukuda discloses the invention as described in Claim 1 and Fukuda further teaches wherein the at least one excitation device and the at least one detection device comprises pulsed lasers (¶112).  Motivation to combine is the same as above.
Regarding Claim 24: Kumar in view of Fukuda discloses the invention as described in Claim 1 and Kumar further teaches the at least one detection device comprises a photosensitive device selected from the group consisting of dot, array, and matrix devices (p 3 ¶1). 
Regarding Claim 25: Kumar in view of Fukuda discloses the invention as described in Claim 1 and Kumar further teaches wherein each of the dot, array, and matrix devices is a CMOS photosensitive element (p 3 ¶1).
Regarding Claim 26: Kumar in view of Fukuda discloses the invention as described in Claim 1 and Fukuda further teaches wherein the at least one movement mechanism comprises a sample table (fig 5, 20) which moves horizontally to generate a relative movement of the sample relative to the at least one excitation device and the at least one detection device (¶41).  Motivation to combine is the same as above. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. “Using Stage- and Slit- Scanning to Improve Contrast and Optical Sectioning in Dual-View Inverted Light Sheet Microscopy (diSPIM)”, BIOLOGICAL BULLETIN, vol. 231, no. 1, pages 26-39 (August 1, 2016)2, . 
Regarding Claim 9: Kumar in view of Fukuda discloses the invention as described in Claim 6 and Kumar further teaches the excitation device being configured to form light-sheet illumination (Kumar p. 10 ¶ 2) but does not specifically teach wherein the at least one excitation device further comprises: one or more cylindrical mirrors, one or more cylindrical lenses, one or more anamorphotic lenses, one or more transmission phase devices, or one or more reflection phase devices.  However, in a similar field of endeavor, Dholakia teaches an excitation device comprising cylindrical lenses (¶32).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Kumar and Fukuda with the cylindrical lenses of Dholakia for the purpose of converting laser light into a light sheet (¶32).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. “Using Stage- and Slit- Scanning to Improve Contrast and Optical Sectioning in Dual-View Inverted Light Sheet Microscopy (diSPIM)”, BIOLOGICAL BULLETIN, vol. 231, no. 1, pages 26-39 (August 1, 2016)3, previously cited, in view of Fukuda et al (US 2016/0291306), in further view of Knop et al. (US 2012/0206798), previously cited. 
Regarding Claim 13: Kumar in view of Fukuda discloses the invention as described in Claim 11 but does not specifically teach wherein the at least one scanning mechanism comprises one or more galvanometer scanners, one or more resonant scanning mirrors, one or more rotating polygonal mirrors, one or more acousto-optic modulators, or any combination thereof.  However, in a similar field of endeavor, Knop teaches a scanning mechanism comprising a galvanometer scanner (¶35).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Kumar and Fukuda with the galvanometer scanners of Knop for the purpose of providing precise positioning of the light sheet in the sample (¶35).  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. “Using Stage- and Slit- Scanning to Improve Contrast and Optical Sectioning in Dual-View Inverted Light Sheet Microscopy (diSPIM)”, BIOLOGICAL BULLETIN, vol. 231, no. 1, pages 26-39 (August 1, 2016)4, previously cited, in view of Fukuda et al (US 2016/0291306), in further view of Betzig et al. (US 2016/0305883), previously cited. 
Regarding Claim 16: Kumar in view of Fukuda discloses the invention as described in Claim 1 but does not specifically teach the excitation device comprising a beam splitter configured to split the excitation light beam into a plurality of excitation sub-beams.  However, in a similar field of endeavor, Betzig teaches an excitation device with a beam splitter for splitting the excitation beam into a plurality of sub-beams (fig 18a, DOE, ¶152).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Kumar and Fukuda with the beam splitter of Betzig for the purpose of confining the excitation light to the vicinity of the focal plane of the detection objective (¶134).  
Regarding Claim 17: Kumar in view of Fukuda and Betzig discloses the invention as described in Claim 16 and Betzig further teaches wherein the beam splitter comprises a fixed phase filter (¶152 DOE).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/6/21


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 References to paragraphs are based on counting down in FULL paragraphs, a partial paragraph from the page before will be referred to as paragraph zero.  
        2 incorporating by reference Kumar et al. “Dual-view plane illumination microscopy for rapid and spatially isotropic imaging”, NATURE PROTOCOLS, vol. 9, no. 11, pages 2555-2573 (October 9, 2014), referred to herein as Kumar2.
        3 incorporating by reference Kumar et al. “Dual-view plane illumination microscopy for rapid and spatially isotropic imaging”, NATURE PROTOCOLS, vol. 9, no. 11, pages 2555-2573 (October 9, 2014), referred to herein as Kumar2.
        4 incorporating by reference Kumar et al. “Dual-view plane illumination microscopy for rapid and spatially isotropic imaging”, NATURE PROTOCOLS, vol. 9, no. 11, pages 2555-2573 (October 9, 2014), referred to herein as Kumar2.